DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action February 3, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2017/0195609 A1).
As to claim 11: Kim discloses a display apparatus, has a signal connection to a host (Figs. 1-12, “a display apparatus 100/400”, has a signal connection to “a host 300”; Abstract, ¶0010, 0073), the display apparatus 2comprising:
3a display module (Figs. 1-3, 9-11, “a display module 130/420”; ¶0059); and 
4a display controller, configured to receive an on-screen-display (OSD) control 5signal and an image signal from the host (Figs. 1-12, “a display controller 120/410”, configured to receive an on-screen-display (OSD) control 5signal and an image signal from the host; ¶0060-0079, 0179-0199, wherein a menu item 930 and/or a setting menu 1110 represents on-screen-display control signal), wherein the OSD control 6signal is generated by the host in response to a specific event detected 7by the host (Figs. 9-11, the OSD control 6signal is generated by the host 300 in response to “a specific event 920/1120” detected 7by the host; ¶0047-0057, 0180-0204, wherein a control device 200 generates a specific event is detected by the host) and the display controller stores the 
8wherein the host overwrites a specific region of the image signal stored in the image buffer with an OSD 9interface of the display apparatus corresponding to the OSD control signal to generate an 10output image, and the display controller displays the output image on 11the display module (Figs. 9-11, 8wherein the host overwrites “a specific region 940/1140” of the image signal with an OSD 9interface corresponding to the OSD control signal to generate an 10output image, and the display controller displays the output image on 11the display module; ¶0180-0204, wherein the specific region of the image signal displayed “a device information menu screen 940/1140” represents an OSD interface corresponding to the OSD control signal).  
1 As to claim 21: Kim discloses wherein the specific event 2detected by the host comprises a specific input signal received by a peripheral 3apparatus of the host (Figs. 9-11, a specific input signal received by “the peripheral 3apparatus 200 of the host 300; ¶0179-0181, wherein a right arrow key signal represents a specific input signal).  
1 As to claim 31: Kim discloses wherein the specific event 2detected by the host comprises an orientation and/or a distance of an acoustic signal 3generated by an application executed by the host (Figs. 1-12, the specific event 2detected by the host comprises an orientation generated by an application executed by the host; ¶0179-0203, wherein the right arrow key represents an orientation).  
1As to claim 41: Kim discloses wherein the OSD interface 2comprises a radar interface showing the orientation and/or the distance of the acoustic 3signal, or a specific 
1 1As to claim 61: Kim discloses further comprising: 2a storage unit, configured to store one or more predetermined OSD interfaces, 3wherein the display controller retrieves one of the one or more predetermined 4OSD interfaces corresponding to the OSD control signal from the 5storage unit as the OSD interface (Figs. 1-3, 9-11, “a storage unit 481-482, 490”; ¶0098-0109, 0179-0203).  
1 As to claim 71: Kim discloses a computer system (Figs. 1-12, “a computer system”), comprising:  
2a host, configured to execute an application to generate an image signal, and 3detect a specific event on the host to generate an on-screen-display 4(OSD) control signal (Figs. 1-12, “a host 300”, configured to execute an application to generate an image signal, and 3detect a specific event on the host to generate “an on-screen-display 4(OSD) control signal 920/1110”; ¶0010-0018, 0050-0071, 0179-0204, wherein a control device 200 generates a specific event is detected by the host); and  
5a display apparatus, electrically connected to the host (Figs. 1-12, “a display apparatus 100/400”, electrically connected to the host; ¶0010-0018, 0047-0074), the display apparatus 6comprising: 
7a display module (Figs. 1-12, “a display module 130/420”); and

10wherein the host overwrites a specific region of the image signal stored in the image buffer with an OSD 11interface corresponding to the OSD control signal to generate an 12output image, and the display controller displays the output image on 13the display module (Figs. 9-11, 8the host overwrites “a specific region 940/1140” of the image signal stored in the image buffer 460 with an OSD 9interface corresponding to the OSD control signal to generate an 10output image, and the display controller displays the output image on 11the display module; ¶0180-0204, wherein the specific region of the image signal displayed “a device information menu screen 940/1140” represents an OSD interface corresponding to the OSD control signal).
1As to claim 81: Kim discloses wherein the specific event 2detected by the host comprises a specific input signal received by a peripheral 3apparatus of the host (Figs. 9-11, a specific input signal received by “a peripheral 3apparatus 200” of the host; ¶0179-0182, wherein a right arrow key signal represents a specific event).  
1As to claim 91: Kim discloses wherein the specific event 2detected by the host comprises an orientation and/or a distance of an acoustic signal 3generated by an application executed by the host (Figs. 9-11, the specific event 2detected by the host 
1 As to claim 110: Kim discloses wherein the OSD interface comprises a radar interface showing the orientation and/or the distance of the acoustic 19Client's 3signal, or a specific symbol, a specific color, or a specific text corresponding to the 4orientation and/or the distance of the acoustic signal displayed on the display module (Figs. 1-12, the OSD interface comprises a radar interface showing the orientation, or a specific symbol, a specific color, or a specific text corresponding to the 4orientation and/or the distance of the acoustic signal displayed on the display module; ¶0179-0184, the right arrow key represents a radar interface).  
1As to claim 112: Kim discloses wherein the display apparatus 2further comprises a storage unit configured to store one or more predetermined OSD 3interfaces, 4wherein the display controller retrieves one of the one or more predetermined 5OSD interfaces corresponding to the OSD control signal from the storage unit as the 6OSD interface (Figs. 1-3, 9-11, “a storage unit 481-482, 490”; ¶0098-0109, 0179-0203).  
1As to claim 113: Kim discloses a display method of an on-screen-display (OSD) interface, for use in a 2display apparatus (Figs. 1-12, a display method of an on-screen-display (OSD) interface, for use in “a 2display apparatus 100/400”; ¶0061-0077, 0159-0175, 0180-0184, 0200-0203), wherein the display apparatus comprises a display module and a 3display controller (Figs. 1-12, “a display module 130/420” and “a 3display controller 120/410”), the method comprising: 
4utilizing the display controller to receive an OSD control signal and an image 5signal from a host and to store the image signal in an image buffer of the display 
6utilizing the host to overwrite a specific region of the image 7signal stored in the image buffer with an OSD interface corresponding to the OSD control signal 8to generate an output image (Figs. 1-12, utilizing the display controller to overwrite “a specific region 940/1140” of the image 7signal stored in the image buffer 460 with “an OSD interface 940/1140” corresponding to the OSD control signal 8to generate an output image  or the output image includes “the OSD interface image 940/1140”; ¶0179-0203, wherein the specific region of the image signal displayed “a device information menu screen 940/1140” represents an OSD interface corresponding to the OSD control signal); and  
9utilizing the display controller to display the output image on the display 10module (Figs. 9-11 show the output image on the display 10module 100, ¶0179-0203).  
1 As to claim 114: Kim discloses wherein the display 2apparatus has a signal connection to a host, and the OSD control signal is generated by the host in response to a specific event detected by the host (Figs. 9-11, Abstract, ¶0179-0182, wherein a right arrow key represents a specific event).  
20 	As to claim 115: Kim discloses wherein the specific event detected by the host comprises a specific input signal received by a peripheral 3apparatus of the host (Figs. 9-11, the specific event detected by the host comprises a specific input signal received by “a peripheral 3apparatus 200” of the host; ¶0179-0182, wherein the right arrow key represents a specific input signal).  
 As to claim 116: Kim discloses wherein the specific event 2detected by the host comprises an orientation and/or a distance of an acoustic signal 3generated by an application executed by the host (Figs. 9-11, the specific event 2detected by the host comprises an orientation 3generated by an application executed by the host; ¶0179-0182, wherein the right arrow key represents an orientation).  
1 As to claim 117: Kim discloses wherein the OSD interface 2comprises a radar interface showing the orientation and/or the distance of the acoustic 3signal, or a specific symbol, a specific color, or a specific text corresponding to the 4orientation and/or the distance of the acoustic signal displayed on the display module (Figs. 9-11, a radar interface showing the orientation, or a specific symbol, a specific color, or a specific text corresponding to the 4orientation and/or the distance of the acoustic signal displayed on the display module; ¶0179-0182, wherein the right arrow key represents a radar interface showing the orientation, or a specific symbol, a specific color, or a specific text corresponding to the 4orientation).  
As to claim 119: Kim discloses wherein the display 2apparatus further comprises a storage unit configured to store one or more 3predetermined OSD interfaces (Figs. 1-3, “a storage unit 481-482, 490” configured to store one or more 3predetermined OSD interfaces; ¶0098-0109), and the display method further comprises:
 4utilizing the display controller to retrieve one of the one or more 5predetermined OSD interfaces corresponding to the OSD control signal from the storage unit as the OSD interface (Figs. 1-3, 9-11, ¶0098-0109, 0179-0203).

Response to Arguments
Applicant's arguments filed February 3, 2021 have been considered but are moot in view of new ground(s) rejection.

Applicant’s arguments filed February 3, 2021 have been fully considered, but they are not persuasive.
Applicant argues “he broadcast guide screen 710 and picture 720 of Kim do not disclose the OSD interface of the display apparatus and specific event of the claimed invention, respectively. In addition, the image display apparatus 100 does not cover the OSD interface on the image signal received from the peripheral device 300 in Kim. Accordingly, Applicant respectfully submits that Kim fails to disclose the limitation ‘wherein the host overwrites a specific region of the image signal stored in the image buffer with an OSD interface of the display apparatus corresponding to the OSD control signal to generate an output image, and the display controller displays the output image on the display module’ as recited in claims 1 and 7, and ‘utilizing the host to overwrite a specific region of the image signal stored in the image buffer with an OSD interface of the display apparatus corresponding to the OSD control signal to generate an output image’ as recited in claim 13” (Arguments/Remarks, pg. 4). However, Examiner respectively disagrees.
First, in accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. Second, the arguments correspond to a piecemeal analysis of the references since the prior art Kim in other embodiment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693